DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 16 August 2021 [hereinafter Response] has been entered, where:
Claims 1, 2, 6, and 9 have been amended.
Claims 1-9 are pending.
Claims 1-9 are rejected.
Claim Rejections - 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
6.	Claims 1, 2, and 5 are rejected as being unpatentable under 35 U.S.C. § over Barzilay et al., “Sentence Fusion for Multidocument News Summarization,” Association for Computational Linguistics (2005) [hereinafter Barzilay] in view of Mou et al., “Convolutional Neural Networks over Tree Structures for Programming Language Processing,” AAAI (2015) [hereinafter Mou ‘15] and US Patent 9317435 to Bairavasundaram et al. [hereinafter Bairavasundarmi].
Regarding claim 1, Barzilay teaches [a] computer-implemented method (Barzilay, Abstract, teaches [a] system that can produce informative summaries . . . will help Web users (that is, a Web environment entails a computer-implemented method)) comprising:
receiving a plurality of input data (Barzilay at p. 298, first full paragraph, teaches generation for sentence fusion must be . . . scalable to handle a large variety of input documents with various degrees of overlap (that is, receiving a plurality of input data)) . . . ;
finding a common node included in at least two of a plurality of input data having a form of tree structure graph (Barzilay, at page 303, Section 3.1.1, second paragraph, teaches [t]he process of comparing trees; Barzilay at page 306, first paragraph, teaches NodeCompare and Sim [(our tree similarity function)] algorithms to find common nodes in dependency trees (finding a common node include in at least two of a plurality of input data having a form of a graph); see also Barzilay FIGS. 4 & 5 (Examiner annotations in dashed-boxes), which teaches a form of tree structure graph:

    PNG
    media_image1.png
    689
    782
    media_image1.png
    Greyscale

 (e.g. common node of “fire”)), wherein the common node is found as a pre-process (Barzilay, at p. 313, “4.1.2 Data Selection”, first partial paragraph, teaches [w]e wanted to test the performance of the fusion component on automatically computed inputs which reflect the accuracy of the existing preprocessing (that is, a pre-process) tools (that is, wherein the common node is found as a pre-process)) . . . ; 
reconstructing the graph to represent the at least two of the plurality of input data, wherein the reconstructed graph includes sharing the common node (Barzilay at page 306 & Fig. 5 teaches alignment tree (reconstructing the graph) contains original dependency trees (at least two of the plurality of input data) and shared nodes (the reconstructed graph includes sharing the common node), 
[Examiner note: Applicant’s specification recites that “The node-sharing refers to combining multiple trees to generate one tree, i.e. a combined tree in such a way that subtrees of the combined tree share a node(s) that exists in common in at least two of the multiple trees before combining. Note that such a node existing in common in the multiple trees may be referred to as a common node.” (PGPUB1 ¶ 0042)]) . . . ; 
* * *
Though Barzilay teaches dependency trees (that is, graphs) aligned to an alignment tree (that is, reconstructing the graph) along a common node, Barzilay, however, does not explicitly teach -
* * *
receiving a plurality of input data into an input layer of a convolutional neural network;
finding a common node . . . wherein the common node is found as a pre-process to performing one or more convolutional operations across a plurality of layers of the convolutional neural network; and
reconstructing the graph . . . and storing the reconstructed tree in a cache for temporarily storing reconstructed trees; and
* * *
and performing, by each convolutional layer of the neural network, the one or more convolutional operations on the reconstructed graph to extract one or more feature vectors having a same tree structure as the plurality of input data.
But Mou ‘15 teaches a tree-based convolutional network -
receiving a plurality of input data into an input layer of a convolutional neural network (Mou ‘15, Fig. 1(a), teaches (Examiner annotations in dashed boxes):

    PNG
    media_image2.png
    212
    297
    media_image2.png
    Greyscale

Mou ‘15, Figure 1(a), teaches this as [Abstract Syntax Tree (AST)], corresponding to the C code snippet “int a=b+3;” It should be notice that our model takes as input the entire AST of a program, which is typically much larger (that is, as input data, this is into an input layer of a convolutional neural network));
finding a common node . . . wherein the common node is found as a pre-process (as taught by Barzilay, described in detail above, the common node is found as a pre-process) to performing one or more convolutional operations across a plurality of layers of the convolutional neural network (Mou ‘15, Fig. 1(b), teaches (Examiner annotations in dashed text box):

    PNG
    media_image3.png
    239
    599
    media_image3.png
    Greyscale

Mou ‘15, Fig. 2(b) caption, teaches (b) The architecture of the Tree-Based Convolutional Neural Network (TBCNN). The main components in our model include vector representation and coding (that is, an input layer of a convolutional neural network), tree-based convolution and dynamic pooling; then a fully-connected hidden layer and an output layer (softmax) are added; also, Mou ‘15, right column of p. 1288, “Tree-Based Convolutional Neural Network,” third paragraph, teaches we design a set of subtree feature detectors, called the tree-based convolution kernel, sliding over the entire AST to extract structural information of a program (that is, performing one or more convolutional operations). We thereafter apply dynamic pooling to gather information over different parts of the tree. Finally, a hidden layer and an output layer are added. For supervised classification tasks, the activation function of the output layer is softmax (that is, these layers are directed to performing a one or more convolutional operations across a plurality of layers of the convolutional neural network)); and 
reconstructing the graph . . . and storing the reconstructed tree in a cache for temporarily storing reconstructed trees (Mou ‘15, left column of p. 1287, “Introduction”, second paragraph, teaches that [e]ven though computers can run programs, they do not truly “understand” programs (that is, a computer includes a processor and memory, which is storing the reconstructed tree in a cache for temporarily storing reconstructed trees)); 
* * *
and performing, by each convolutional layer of the neural network, the one or more convolutional operations on the reconstructed graph to extract one or more feature vectors (Mou ‘15, Fig. 2, teaches:

    PNG
    media_image4.png
    433
    474
    media_image4.png
    Greyscale

where Mou ‘15, right column of p. 1289, “Tree-based Convolutional Layer”, first partial paragraph, teaches fixed-depth feature detectors sliding over the entire tree, depicted in Figure 2a. The subtree feature detectors can be viewed as convolution with a set of finite support kernels. We call this tree-based convolution (that is, a convolutional layer); Mou ‘15, Fig. 2 caption, teaches [t]ree-based convolution (that is, performing, by a convolutional layer of the neural network, the convolutional operation on the . . . graph to extract a feature vector)) having a same tree structure as the plurality of input data (Mou ‘15, right column of p. 1287, “Introduction,” last paragraph, teaches that we think more effective neural models are in need to capture structural information in programs; Mou ‘15, left column of p. 1290, “Dynamic Pooling,” first paragraph, teaches that [a]fter convolution, structural features in an [Abstract Syntax Trees (AST)] are extracted, and a new tree is generated. The new tree has exactly the same shape and size as the original one, which is varying among different programs (that is, having a same tree structure as the plurality of input data);
[Examiner note: the limitation to “extract one or more feature vectors having a same tree structure as the plurality of input data” is construed such that a tree structure of the plurality of input data is “maintained” or “without changing the form of the tree structure” as recited by the specification (PGPUB ¶ 0029)]).
Barzilay and Mou ‘15 are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ‘15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Barzilay pertaining to fusing redundant information from multiple input trees with the input tree-based data structures of Mou ‘15. 
The motivation for doing so is because tree-based convolutional neural networks outperform baseline methods, including neural models for natural language processing. (Mou ‘15, Abstract).
Though Barzilay and Mou ‘15 teach aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network of Mou ‘15, the combination of Barzilay and Mou ‘15 does not explicitly teach -
* * *
determining whether a subject graph exists in the cache; 
in response to determining that the subject graph does not exist in the cache, the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache, wherein the child node is a parent node of the subgraph;
in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache; and
* * *
But Bairavasundaram teaches -
* * *
determining whether a subject graph exists in the cache (Bairavasundaram, 3:2-9 teaches and the cache memory device may store a copy of some data blocks stored on the primary storage device. In some embodiments, a data block stored on the cache memory device may be a copy relative to a data block stored on the primary storage device (that is, because the cache may store a copy of some data blocks, this is determining whether a subject graph exists in the cache)); 
in response to determining that the subject graph does not exist in the cache (Bairavasundaram 25:15-18 teaches the invalid data may be identified (that is, “identified” is in response to determining) based on a difference of version numbers between nodes of a primary storage tree data structure and a cache tree data structure), the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache, wherein the child node is a parent node of the subgraph (Bairavasundaram, 3:8-11 teaches [t]he data blocks stored on the cache memory device that are copied from the primary storage device are referred to as “corresponding data blocks for the primary storage devices (that is, in response to determining that the subject graph does not exist in the cache, the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache); Bairavasundaram Fig. 14 teaches the “subject graph” (Examiner’s annotations in outlined blocks:

    PNG
    media_image5.png
    781
    1095
    media_image5.png
    Greyscale

Bairavasundaram 25:44-49 teaches [a] cache engine 275 may receive the cache version number from the top node (e.g., root node) of the cache tree data structure; Examiner notes that though claims recite “graph”, Applicant references “graph” as “tree” (see, e.g., PGPUB ¶ 0053). In this regard, Examiner construes “graph” as synonymous with “tree”);
in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache (Bairavasundaram 22:22-26 teaches the technique 1000 may replace (at step 1040) the invalid data stored on the cache. For example, the cache engine 275 may write new data from a primary storage device (e.g., primary storage device 130) to the portions of the cache (e.g., cache 291) that comprise the invalid data (that is, in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache); Examiner notes that upon a finding of invalid data, the node or nodes of the sub-tree (that is, subgraph) correspondingly “do not exist”); and
* * *
Barzilay, Mou ‘15, and Bairavasundaram are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ‘15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay and Mou ‘15 pertaining to fusing redundant information from multiple input trees in a tree-based convolutional neural network with the tree-cache data replacement of Bairavasundaram. 
The motivation for doing so is because of the cost effectiveness associated with copying data blocks to a tree cache as opposed to copying the entire tree from memory to a tree-cache. (Bairavasundaram, Abstract).
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not ‘necessary to give life, meaning, and vitality’ to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 2, the combination of Barzilay, Mou ‘15, and Bairavasundaram teaches all of the limitations of claim 1, as described in detail above.
Mou ‘15 teaches - 
wherein the finding the common node is performed for each convolutional layer of the convolutional neural network ((as taught by Barzilay, described in detail above, the common node is found as a pre-process; Mou ‘15 at page 1289 & FIG. 2(a) teaches each convolutional layer maintains the input tree structure), and wherein the reconstructing the plurality of input data is performed for each convolutional layer of the convolutional neural network (Mou ‘15 at p. 1289 & FIG. 2(a) teaches each convolutional layer maintains the input tree structure. see Fig. 2(a) for “Tree-based Convolutional Layer”. Each convolutional layer maintain the structure of the reconstructed tree
[Examiner note: the identification of the common node is sustained as “structural knowledge” of the Abstract Syntax Text of Mou ‘15, and accordingly, the pre-processing and forming of the “reconstructing” and “is performed for each convolutional layer of the convolutional neural network”).
Barzilay, Mou ‘15, and Bairavasundaram are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ‘15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay pertaining to fusing redundant information from multiple input trees in a tree-based convolutional neural network of Mou ‘15 with the tree-cache data replacement of Bairavasundaram.
The motivation for doing so is because tree-based convolutional neural networks outperform baseline methods, including neural models for natural language processing. (Mou ‘15, Abstract).
Regarding claim 5, the combination of Barzilay, Mou ‘15, and Bairavasundaram teaches all of the limitations of claim 1, as described in detail above. 
Barzilay teaches wherein the reconstructing the plurality of input data comprises reconstructing the plurality of input data by sharing a subgraph including a node set in the plurality of input data in a case where the node set is found, the node set comprising a subject node and a descendant node of the subject node, the node set being included in at least two of the plurality of input data in common (Barzilay, FIG. 5, teaches the “alignment tree” (reconstructing the plurality of input data by sharing a subgraph including a node set in the plurality of input data in a case where the node set is found), where the subgraph includes an “erupt” node (subject node) including a node set in the plurality of input data being “clash”, and “when” (that is, descendant nodes of the subject node, the node set being included in at least two of the input data in common)).
7.	Claims 3, 4, and 9 are rejected as being unpatentable under 35 U.S.C. § over Barzilay et al., “Sentence Fusion for Multidocument News Summarization,” Association for Computational Linguistics (2005) [hereinafter Barzilay] in view of Mou et al., “Convolutional Neural Networks over Tree Structures for Programming Language Processing,” AAAI (2015) [hereinafter Mou ‘15] and US Patent 9317435 to Bairavasundarami et al. [hereinafter Bairavasundarmi] and further in view of US Published Application US20170262768 to Nowozin et al. [hereinafter Nowozin].
Regarding claim 3, the combination of Barzilay, Mou ‘15, and Bairavasundaram teaches all of the limitations of claim 1, as described in detail above.
Barzilay teaches wherein the reconstructing the plurality of input data comprises generating a . . . [graph] including all nodes of the plurality of input data (Barzilay, at page 307 teaches an alignment algorithm returns the similarity of the trees as well as the optimal mapping between the subtrees of input trees (that is, generating a tree); at page 308 & FIG. 5, caption, teaches [t]wo dependency trees and their alignment tree (the alignment tree including all nodes of the plurality of input data).
Though Barzilay and Mou ‘15 teach aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network of Mou ‘15 via the tree-cache of Bairavasundaram, the combination of Barzilay, Mou ‘15, and Bairavasundaram, however, does not explicitly teach that the graph is a Directed Acyclic Graph (DAG).
But Nowozin teaches a Directed Acyclic Graph (Nowozin ¶ 0077 teaches The random decision forest example described above is modified in some cases by implementing the random decision forest as a directed acyclic graph in order to reduce the number of nodes of the graph).
Barzilay, Mou ‘15, Bairavasundaram and Nowozin are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ‘15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Nowozin teaches machine learning that includes a trained regressor such as a directed acyclic graph, in which a convolutional neural network is a trained regressor that takes dependencies into account. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay, Mou ‘15, and Bairavasundaram pertaining to restructuring graphs for use in a tree-based convolutional neural network via a tree-cache with the trained regressor of Nowozin. 
The motivation for doing so is to facilitate deployment of the machine learning component on resource constrained devices such as smart phones, tablet computers and wearable computing devices. (Nowozin ¶ 0077).
Regarding claim 4, the combination of Barzilay, Mou ‘15, Bairavasundaram and Nowozin teaches all of the limitations of claim 3, as described in detail above. 
Barzilay teaches wherein the reconstructing the plurality of input data adds information to respective nodes in the graph (Barzilay, at page 307, Section 3.2, second partial paragraph, teaches augmentation of the tree (that is, adds information) with alternative verbalizations (that is, adds information to respective nodes in the tree)), the information relating to a subject node and a child node of the subject node (Barzilay, at page 308-09, Section 3.2, last partial paragraph, & FIG. 6, teaches augment[ing] the basis tree with information present in other input sentences. . . [W]e add alternative verbalizations for the nodes in the bases tree (subject node) the intersection subtrees (a child node) which are not part of the basis tree (that is, to add information)).
Regarding claim 9, Barzilay teaches [a] computer program product (Barzilay, Abstract, teaches [a] system that can produce informative summaries . . . will help Web users (entailing a computer program product) for processing with . . . neural networks, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
receive a plurality of input data having a form of a graph (Barzilay at p. 298, first full paragraph, teaches generation for sentence fusion must be . . . scalable to handle a large variety of input documents (that is, input data) with various degrees of overlap (that is, receiving a plurality of input data); Barzilay at p. 298, second paragraph, teaches [t]o identify common information, we have developed a method aligning syntactic trees of input sentences (that is, data having a form of a graph));
find a common node included in at least two of the plurality of the input data (Barzilay, at page 303, Section 3.1.1, second paragraph, teaches [t]he process of comparing trees; Barzilay at page 306, first paragraph, teaches NodeCompare and Sim [(our tree similarity function)] algorithms to find common nodes in dependency trees (find a common node included in at least two of the plurality of the input data having a form of a tree); see also Barzilay FIGS. 4 & 5 teaches:

    PNG
    media_image1.png
    689
    782
    media_image1.png
    Greyscale

(e.g. common node of “fire” being in common)), wherein the common node is found as a pre-process (Barzilay, at p. 313, “4.1.2 Data Selection”, first partial paragraph, teaches [w]e wanted to test the performance of the fusion component on automatically computed inputs which reflect the accuracy of the existing preprocessing tools (that is, wherein the common node is found as a pre-process)) . . . ; and
combine the plurality of input data sharing the common node to generate a combined graph (Barzilay at page 306 & Fig. 5 teaches alignment tree (generate a graph combining) contains original dependency trees (plurality of input data) and shared nodes (while sharing the common node included in at least two of the input data in common)) . . . , the combined graph including nodes and information on the respective nodes (Barzilay, at page 308-09, Section 3.2, last partial paragraph, & FIG. 6, teaches augment[ing] (including information) the basis tree with information present in other input sentences (on nodes in the graph being the tree or the DAG) . . . . [W]e add alternative verbalizations for the nodes in the bases tree (nodes) the intersection subtrees which are not part of the basis tree (that is, including nodes and information on the respective nodes)), the nodes including the common node (Barzilay FIGS. 4 & 5 (e.g. common node of “fire” being the nodes including the common node)), . . . .
However, Barzilay does not explicitly teach -
* * *
. . . to performing a convolutional operation; and
. . . the combined graph being stored in a cache for temporarily combined trees, . . . .
But Mou ‘15 teaches a tree-based convolutional network (Mou ‘15, Abstract & Fig. 1(b), teaches tree-based convolutional neural network (TBCNN); Mou ‘15 at page 1289 & FIG. 2(a) teaches each convolutional layer maintains the input tree structure (that is, performing a convolutional operation)).
Mou ‘15 also teaches -
* * *
. . . the combined graph being stored in a cache for temporarily combined trees (Mou ‘15, left column of p. 1287, “Introduction”, second paragraph, teaches that [e]ven though computers can run programs, they do not truly “understand” programs (that is, a computer includes a processor and memory, in which is storing the reconstructed tree in a cache for temporarily storing reconstructed trees)), . . . .
Barzilay and Mou ‘15 are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ‘15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Barzilay pertaining to fusing redundant information from multiple input trees with the input tree-based data structures of Mou ‘15. 
The motivation for doing so is because tree-based convolutional neural networks outperform baseline methods, including neural models for natural language processing. (Mou ‘15, Abstract).
Though Barzilay and Mou ‘15 teach aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network of Mou ‘15, the combination of Barzilay and Mou ‘15 does not explicitly teach -
* * *
determining whether a subject graph exists in the cache; 
in response to determining that the subject graph does not exist in the cache, the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache, wherein the child node is a parent node of the subgraph;
in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache; and
* * *
But Bairavasundaram teaches -
* * *
determining whether a subject graph exists in the cache (Bairavasundaram, 3:2-9 teaches and the cache memory device may store a copy of some data blocks stored on the primary storage device. In some embodiments, a data block stored on the cache memory device may be a copy relative to a data block stored on the primary storage device (that is, because the cache may store a copy of some data blocks, this is determining whether a subject graph exists in the cache)); 
in response to determining that the subject graph does not exist in the cache (Bairavasundaram 25:15-18 teaches the invalid data may be identified (that is, “identified” is in response to determining) based on a difference of version numbers between nodes of a primary storage tree data structure and a cache tree data structure), the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache, wherein the child node is a parent node of the subgraph (Bairavasundaram, 3:8-11 teaches [t]he data blocks stored on the cache memory device that are copied from the primary storage device are referred to as “corresponding data blocks for the primary storage devices (that is, in response to determining that the subject graph does not exist in the cache, the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache); Bairavasundaram Fig. 14 teaches the “subject graph” (Examiner’s annotations in outlined blocks:

    PNG
    media_image5.png
    781
    1095
    media_image5.png
    Greyscale

Bairavasundaram 25:44-49 teaches [a] cache engine 275 may receive the cache version number from the top node (e.g., root node) of the cache tree data structure; Examiner notes that though claims recite “graph”, Applicant references “graph” as “tree” (see, e.g., PGPUB ¶ 0053). In this regard, Examiner construes “graph” as synonymous with “tree.”);
in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache (Bairavasundaram 22:22-26 teaches the technique 1000 may replace (at step 1040) the invalid data stored on the cache. For example, the cache engine 275 may write new data from a primary storage device (e.g., primary storage device 130) to the portions of the cache (e.g., cache 291) that comprise the invalid data (that is, in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache); Examiner notes that upon a finding of invalid data, the node or nodes of the sub-tree (that is, subgraph) correspondingly “do not exist”); and
* * *
Barzilay, Mou ‘15, and Bairavasundaram are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ‘15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay and Mou ‘15 pertaining to fusing redundant information from multiple input trees in a tree-based convolutional neural network with the tree-cache data portion replacement of Bairavasundaram. 
Though Barzilay and Mou ‘15 teach aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network of Mou ‘15 via the tree-cache of Bairavasundaram, the combination of Barzilay, Mou ‘15, and Bairavasundaram, however, does not explicitly teach that the combined graph is a Directed Acyclic Graph.
But Nowozin teaches a Directed Acyclic Graph (Nowozin ¶ 0077 teaches the random decision forest example described above is modified in some cases by implementing the random decision forest as a directed acyclic graph in order to reduce the number of nodes of the graph) (that is, the combined graph being a directed acyclic graph (DAG))).
Barzilay, Mou ‘15, Bairavasundaram and Nowozin are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ‘15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Nowozin teaches machine learning that includes a trained regressor such as a directed acyclic graph, in which a convolutional neural network is a trained regressor that takes dependencies into account. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay, Mou ‘15, and Bairavasundaram pertaining to restructuring graphs for use in a tree-based convolutional neural network via a tree-cache with the trained regressor of Nowozin. 
The motivation for doing so is to facilitate deployment of the machine learning component on resource constrained devices such as smart phones, tablet computers and wearable computing devices. (Nowozin ¶ 0077).
8.	Claims 6-8 are rejected as being unpatentable under 35 U.S.C. § over Barzilay et al., “Sentence Fusion for Multidocument News Summarization,” Association for Computational Linguistics (2005) [hereinafter Barzilay] in view of Mou et al., “Convolutional Neural Networks over Tree Structures for Programming Language Processing,” AAAI (2015) [hereinafter Mou ‘15], Mou et al., “Recognizing Entailment and Contradiction by Tree-based Convolution,” (2016) [hereinafter Mou ‘16], and US Patent 9317435 to Bairavasundarami et al. [hereinafter Bairavasundarmi] and further in view of US Published Application US20170262768 to Nowozin et al. [hereinafter Nowozin].
Regarding claim 6, Barzilay teaches [a] system (Barzilay, Abstract, teaches [a] system that can produce informative summaries) for processing data with . . . networks, comprising:
a first processor configured to receive a plurality of input data . . . and generate a graph by combining at least two of the plurality of input data is sharing a common node (Barzilay FIGS. 4 & 5 teaches:
 
    PNG
    media_image6.png
    681
    759
    media_image6.png
    Greyscale

(e.g. common node of “fire”); Barzilay at page 306 & Fig. 5 teaches alignment tree (generate a graph combining) contains original dependency trees (plurality of input data) and shared nodes (while sharing the common node included in at least two of the plurality of input data is sharing a common node)), . . . ;
* * *
a second processor configured to extract feature information on each node from the combined input data (Barzilay at page 303, Table 2, teaches [l]exical paraphrases extracted by the algorithm (to extract feature information on each node) from the comparable news corpus (to extract feature information on each node from the combined input data); see also Barzilay at page 316 & Table 5, teaching extraction from a test data set) . . . , and
a third processor configured to conduct a process to extract features . . . based on the extracted feature information (Barzilay at page 314, Table 5 & caption, teaches [e]xamples from the test set. Each example contains a theme, a reference sentence . . . , and a sentence generated by the system [with indicators] from which a word was extracted (to conduct a process . . . based on the extracted information)) . . . , wherein the generating the graph combining at least two of the input data sharing a common node is performed before performing the process (Barzilay, at p. 313, “4.1.2 Data Selection”, first partial paragraph, teaches [w]e wanted to test the performance of the fusion component on automatically computed inputs which reflect the accuracy of the existing preprocessing tools (that is, wherein the generating the graph combining at least two of the input data sharing a common node is performed before performing the process)).
Though Barzilay teaches dependency trees (that is, graphs) aligned to an alignment tree (that is, reconstructing the graph) along a common node, Barzilay, however, does not explicitly teach - 
* * *
a first processor configured to receive a plurality of input data . . . into an input layer of a convolutional neural network . . . , wherein the graph combining at least two of the input data sharing a common node is stored in a cache for temporarily storing reconstructed graphs, . . . :
* * *
a second processor . . . while keeping a structure of the combined input data using the graph in a convolutional layer included in the convolutional neural networks having a plurality of layers, and
a third processor to conduct a process to extract features with a fully connected layer based on the extracted feature information the fully connected layer classifying input data based on features extracted by the convolutional layer . . . .
But Mou ‘15 teaches -
a first processor configured to receive a plurality of input data . . . into an input layer of a convolutional neural network (Mou ‘15, Fig. 1(a), teaches (Examiner annotations in dashed boxes):

    PNG
    media_image2.png
    212
    297
    media_image2.png
    Greyscale

Mou ‘15, Figure 1(a), teaches this as [Abstract Syntax Tree (AST)], corresponding to the C code snippet “int a=b+3;” It should be notice that our model takes as input the entire AST of a program, which is typically much larger (that is, as input data, this is into an input layer of a convolutional neural network)) . . . , wherein the graph combining at least two of the input data sharing a common node is stored in a cache for temporarily storing reconstructed graphs (Mou ‘15, left column of p. 1287, “Introduction”, second paragraph, teaches that [e]ven though computers can run programs, they do not truly “understand” programs (that is, a computer includes a processor and memory (that is, cache), which is the graph combining at least two of the input data sharing a common node is stored in a cache for temporarily storing reconstructed graphs)), . . . ;
* * *
a second processor . . . while keeping a structure of the combined input data using the graph in a convolutional layer included in the convolutional neural networks having a plurality of layers (Mou ‘15, Fig. 2, teaches:

    PNG
    media_image7.png
    510
    576
    media_image7.png
    Greyscale

where Mou ‘15, “Tree-based Convolutional Layer”, Fig. 2 caption, teaches [t]ree-based convolution (that is, as shown, the TBCNN operates while keeping a structure of the combined input data using the graph in a convolutional layer included in the convolutional neural networks); Mou ‘15, right column of p. 1288, “Tree-Based Convolutional Neural Network,” third paragraph, teaches we design a set of subtree feature detectors, called the tree-based convolution kernel, sliding over the entire AST to extract structural information of a program (that is, performing one or more convolutional operations). We thereafter apply dynamic pooling to gather information over different parts of the tree. Finally, a hidden layer and an output layer are added. For supervised classification tasks, the activation function of the output layer is softmax (that is, the convolutional networks having a plurality of layers)), and
a third processor to conduct a process to extract features with a fully connected layer (Mou ‘15, left column of page 1290, “Dynamic Pooling”, first - third paragraph & FIG. 1(b) teaches [a]fter convolution, the structural features in an AST are extracted (based on the extracted feature information) . . . After pooling, the features a fully connected to a hidden layer and then fed to the output layer (softmax) for supervised classification (to conduct a process with a fully connected layer)) . . . . 
Barzilay and Mou ‘15 are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ‘15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Barzilay pertaining to fusing redundant information from multiple input trees with the input tree-based data structures of Mou ‘15. 
The motivation for doing so is because tree-based convolutional neural networks outperform baseline methods, including neural models for natural language processing. (Mou ‘15, Abstract).
Though Mou ’15 teaches fully-connected layers in a Tree-Based Convolutional Neural Network aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network of Mou ‘15, the combination of Barzilay and Mou ’15, however, does not explicitly teach -
a third processor to conduct . . . based on the extracted feature information the fully connected layer classifying input data based on features extracted by the convolutional layer.
However, Mou ‘16 teaches -
a third processor to conduct . . . based on the extracted feature information the fully connected layer classifying input data based on features extracted by the convolutional layer (Mou ’16, right column of p. 2, “2.2 Sentence Matching,” first paragraph, teaches simplest approach to match two sentences, perhaps, is to concatenate their vector representations and feed them to a fully-connected neural network; with this background, Mou ’16 teaches Fig. 1 teaches (Examiner annotations in dashed text box):

    PNG
    media_image8.png
    560
    954
    media_image8.png
    Greyscale

Mou ‘16, left column of p. 4, “Tree-based Convolution,” third paragraph, teaches we add a fully-connected hidden layer to further mix the information. The obtained vector representation of a sentence is denoted as h. Notice that the same tree-based convolution applies to both the premise and hypothesis).
Barzilay, Mou ‘15 and Mou ’16 are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ’15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Mou ‘16 teaches the use of a fully-connected layer in a TBCNN. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay and Mou ’15 pertaining to fusing redundant information from multiple input trees from input tree-based data structures with the fully-connected layer of Mou ‘16. 
The motivation for doing so is because tree-based convolutional neural networks outperform baseline methods, including neural models for natural language processing, and further with the leveraging of additional heuristics like element-wise product/difference to further improve accuracy (Mou ‘16, Abstract).
Though Barzilay, Mou ’15, and Mou ’16 teach aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network of Mou ’15 and Mou ‘16, the combination of Barzilay, Mou ’15, and Mou ’16, however, does not explicitly teach -
. . . , wherein the generating a graph includes:
determining whether a subject graph exists in the cache; 
in response to determining that the subject graph does not exist in the cache, the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache, wherein the child node is a parent node of the subgraph;
in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache; and
* * *
But Bairavasundaram teaches -
* * *
determining whether a subject graph exists in the cache (Bairavasundaram, 3:2-9 teaches and the cache memory device may store a copy of some data blocks stored on the primary storage device. In some embodiments, a data block stored on the cache memory device may be a copy relative to a data block stored on the primary storage device (that is, because the cache may store a copy of some data blocks, this is determining whether a subject graph exists in the cache)); 
in response to determining that the subject graph does not exist in the cache (Bairavasundaram 25:15-18 teaches the invalid data may be identified (that is, “identified” is in response to determining) based on a difference of version numbers between nodes of a primary storage tree data structure and a cache tree data structure), the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache, wherein the child node is a parent node of the subgraph (Bairavasundaram, 3:8-11 teaches [t]he data blocks stored on the cache memory device that are copied from the primary storage device are referred to as “corresponding data blocks for the primary storage devices (that is, in response to determining that the subject graph does not exist in the cache, the subject graph having a root node and child node below the root node, determining whether a subgraph including the child node exists in the cache); Bairavasundaram Fig. 14 teaches the “subject graph” (Examiner’s annotations in outlined blocks:

    PNG
    media_image5.png
    781
    1095
    media_image5.png
    Greyscale

Bairavasundaram 25:44-49 teaches [a] cache engine 275 may receive the cache version number from the top node (e.g., root node) of the cache tree data structure; Examiner notes that though claims recite “graph”, Applicant references “graph” as “tree” (see, e.g., PGPUB ¶ 0053). In this regard, Examiner construes “graph” as synonymous with “tree.”);
in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache (Bairavasundaram 22:22-26 teaches the technique 1000 may replace (at step 1040) the invalid data stored on the cache. For example, the cache engine 275 may write new data from a primary storage device (e.g., primary storage device 130) to the portions of the cache (e.g., cache 291) that comprise the invalid data (that is, in response to determining that the subgraph does not exist in the cache, adding information on the child node to the cache); Examiner notes that upon a finding of invalid data, the node or nodes of the sub-tree (that is, subgraph) correspondingly “do not exist”); and
* * *
Barzilay, Mou ’15, Mou ‘16, and Bairavasundaram are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ’15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Mou ’16 teaches the use of a fully-connected layer in a TBCNN. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay, Mou ’15, and Mou ’16 pertaining to fusing redundant information from multiple input trees in a tree-based convolutional neural network including fully-connected layers with the tree-cache data portion replacement of Bairavasundaram. 
The motivation for doing so is because of the cost effectiveness associated with copying data blocks to a tree cache as opposed to copying the entire tree from primary memory storage to a tree-cache. (Bairavasundaram, Abstract).
Though Barzilay, Mou ’15, and Mou ’16 teach aligning dependent trees along a common node where the aligned tree is applied to the tree-based convolutional neural network of Mou ’15 and the fully-connected layers of Mou ‘16 via the tree-cache of Bairavasundaram, the combination of Barzilay, Mou ’15, Mou ‘16, and Bairavasundaram, however, does not explicitly teach that the graph is a Directed Acyclic Graph (DAG).
But Nowozin teaches a Directed Acyclic Graph (Nowozin ¶ 0077 teaches [t]he random decision forest example described above is modified in some cases by implementing the random decision forest as a directed acyclic graph in order to reduce the number of nodes of the graph).
Barzilay, Mou ’15, Mou ‘16, Bairavasundaram, and Nowozin are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ’15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Mou ’16 teaches the use of a fully-connected layer in a TBCNN. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Nowozin teaches machine learning that includes a trained regressor such as a directed acyclic graph, in which a convolutional neural network is a trained regressor that takes dependencies into account. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay, Mou ’15, Mou ‘16, and Bairavasundaram pertaining to restructuring graphs for use in a tree-based convolutional neural network with the trained regressor of Nowozin. 
The motivation for doing so is to facilitate deployment of the machine learning component on resource constrained devices such as smart phones, tablet computers and wearable computing devices. (Nowozin ¶ 0077).
Examiner notes that the terms “first processor”, “second processor”, and “third processor” recited in Applicant’s claims are interpreted to be a well-known hardware structure.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not ‘necessary to give life, meaning, and vitality’ to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 7, the combination of Barzilay, Mou ’15, Mou ‘16, Bairavasundaram, and Nowozin teaches all of the limitations of claim 6, as described in detail above. 
Barzilay teaches wherein . . . generates the graph including information on nodes in the graph, the information being information on a subject node and information on a child node of the subject node (Barzilay, at page 308-09, Section 3.2, last partial paragraph, & FIG. 6, teaches augment[ing] (including information) the basis tree with information present in other input sentences (on nodes in the graph). . . . [W]e add alternative verbalizations for the nodes in the bases tree (subject node) the intersection subtrees (a child node) which are not part of the basis tree (that is, including the information)).
Regarding claim 8, the combination of Barzilay, Mou ‘15, Mou ’16, Bairavasundaram, and Nowozin teaches all of the limitations of claim 6, as described in detail above.
Barzilay teaches wherein . . . generates the . . . [graph] by sharing a subgraph including a node set in the plurality of input data in a case where the node set is found, the node set comprising a subject node and a descendant node of the subject node, the node set being included in at least two of the plurality of input data in common (Barzilay, FIG. 5, teaches the “alignment tree” (reconstructing the plurality of input data by sharing a subgraph including a node set in the plurality of input data in a case where the node set is found), where the subgraph includes an “erupt” node (subject node) including a node set in the plurality of input data being “clash”, and “when” (that is, descendant nodes of the subject node, the node set being included in at least two of the input data in common)).
However, the combination of Barzilay, Mou ’15, Mou ‘16, and Bairavasundaram does not explicitly teach that the graph is a directed acyclic graph.
But Nowozin teaches a Directed Acyclic Graph (Nowozin ¶ 0077 teaches The random decision forest example described above is modified in some cases by implementing the random decision forest as a directed acyclic graph in order to reduce the number of nodes of the graph (that is, Directed Acyclic Graph)).
Barzilay, Mou ’15, Mou ‘16, Bairavasundaram and Nowozin are from the same or similar field of endeavor. Barzilay teaches method for aligning syntactic trees of input sentences to identify common information. Mou ‘15 teaches analyzing and designing over programs’ abstract syntax trees to capture structural information. Mou ’16 teaches the use of a fully-connected layer in a TBCNN. Bairavasundaram teaches identifying, in a tree cache structure, nodes with invalid data, and replace that portion of the tree cache having invalid data. Nowozin teaches machine learning that includes a trained regressor such as a directed acyclic graph, in which a convolutional neural network is a trained regressor that takes dependencies into account. Thus, it would have been obvious for a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Barzilay, Mou ’15, Mou ‘16, and Bairavasundaram pertaining to restructuring graphs for use in a tree-based convolutional neural network having a fully-connected layer that is accessed via a tree-cache with the trained regressor of Nowozin. 
The motivation for doing so is to facilitate deployment of the machine learning component on resource constrained devices such as smart phones, tablet computers and wearable computing devices. (Nowozin ¶ 0077).
Response to Arguments
9.	Applicant’s arguments have been fully considered, and are discussed in detail in the rejections hereinabove.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Adrian Rusu, “Area-Efficient Grid Drawings of Graphs,” University of New York at Buffalo (2003)) teaches the automatic generation of area-efficient grid drawings of trees and outerplanar graphs; also, trees are very common data-structures, which are used to model information in a variety of applications such as software engineering, business administration, and web-site design. A drawing Γ of a tree T maps each node of T to a distinct point in the plane, and each edge (u, v) of T to a simple Jordan curve with endpoints u and v. Examples are provided of a straightline drawing, a polyline drawing, an orthogonal drawing, a grid drawing, a planar drawing, an upward drawing. For example, see Figure 3.4.1, where “a is the last common node of the path                 
                    r
                    ↝
                    v
                
             and the leftmost path of T.” Figure 3.4.1.(a) illustrates the common nodes “a” of the tree drawings:

    PNG
    media_image9.png
    222
    575
    media_image9.png
    Greyscale

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 US Published Application 20180357544 to Le et al., entitled “Optimizing Tree-Based Convolutional Neural Networks.”